PER CURIAM.
GRANTED. Just as with other trial irregularities involving fundamental rights, the defendant’s failure to object or to present evidence of the non-existence of the record does not prevent his raising the lack of a record of the constitutionally required judicial determination that his plea was voluntary in an application for a writ of habe-as corpus, La.Code of Crim.Proc. art. 362, or in a motion for a new trial, La.Code of Crim.Proc. art. 851. State v. Nelson, 379 So.2d 1072 (La.). See La.Code of Crim. Proc. art. 841 official revision comment (b). Accordingly, the trial court is ordered to conduct an evidentiary hearing on relator’s motion.
LEMMON, J., concurs and assigns reasons.
MARCUS, J., dissents from the grant, being of the opinion that the ruling of the trial judge was correct.
BLANCHE and WATSON, JJ., dissent.